 

Exhibit 10.4

 

TACTILE SYSTEMS TECHNOLOGY, INC.

2016 EQUITY INCENTIVE PLAN

 

Performance Stock Unit Agreement

 

Tactile Systems Technology, Inc. (the “Company”), pursuant to its 2016 Equity
Incentive Plan (the “Plan”), hereby grants an award of Performance Stock Units
to you, the Participant named below.  The terms and conditions of this Award are
set forth in this Performance Stock Unit Agreement (the “Agreement”), consisting
of this cover page, the Terms and Conditions on the following pages and the
attached Exhibit A, and in the Plan document, a copy of which has been provided
to you.  Any capitalized term that is used but not defined in this Agreement
shall have the meaning assigned to it in the Plan as it currently exists or as
it is amended in the future.

 

Name of Participant:

 

Target Number of Performance Stock Units:

 

Maximum Number of Performance Stock Units:

 

Grant Date:

 

Performance Period:

 

Vesting Schedule:

The number of Units determined in accordance with Exhibit A to have been earned
during the Performance Period will vest on the dates specified in Section 4(a)
of the Award Terms and Conditions.

Performance Goals:

See Exhibit A

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document and acknowledge that you
have received and reviewed these documents.

 

PARTICIPANT:TACTILE SYSTEMS TECHNOLOGY, INC.

 

 

By:

Title:

 





--------------------------------------------------------------------------------

 

 

Tactile Systems Technology, Inc.

2016 Equity Incentive Plan

Performance Stock Unit Agreement

 

Terms and Conditions

 

1.



Award of Performance Stock Units.  The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions of this Agreement
and the Plan, of an award of Performance Stock Units (the “Units”) in an amount
initially equal to the Target Number of Performance Stock Units (the “Target
Number of Units”) specified on the cover page of this Agreement.  The number of
Units that may actually be earned and become eligible to vest pursuant to this
Award can be between [   ]% and [   ]% of the Target Number of Units, but may
not exceed the Maximum Number of Performance Stock Units specified on the cover
page of this Agreement.  Each Unit that is earned as a result of the performance
goals specified in Exhibit A to this Agreement having been satisfied and which
thereafter vests represents the right to receive one Share of the Company’s
common stock.  Prior to their settlement or forfeiture in accordance with the
terms of this Agreement, the Units granted to you will be credited to a
performance stock unit account in your name maintained by the Company.  This
account will be unfunded and maintained for book-keeping purposes only, with the
Units simply representing an unfunded and unsecured contingent obligation of the
Company.

 

2.Restrictions Applicable to Units.  Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the law of descent and distribution.  Any attempted transfer in
violation of this Section 2 shall be void and without effect.  The Units and
your right to receive Shares in settlement of any Units under this Agreement
shall be subject to forfeiture except to extent the Units have been earned and
thereafter vest as provided in Sections 4 and 5.  

 

3.No Shareholder Rights.  The Units subject to this Award do not entitle you to
any rights of a holder of the Company’s common stock.  You will not have any of
the rights of a shareholder of the Company in connection with any Units granted
or earned pursuant to this Agreement unless and until Shares are issued to you
in settlement of earned and vested Units as provided in Section 5.

 

4.Vesting and Forfeiture of Units.    The Units shall vest at the earliest of
the following times and to the degree specified. 

 

(a) Scheduled Vesting.  Subject to Sections 4(b)-(d),  the number of Units that
have been earned during the Performance Period, as determined by the Committee
in accordance with Exhibit A (the “Earned Units”), will vest on the [Initial
Vesting Date] [and the Final Vesting Date] in the amounts described in this
section, so long as your Service has been continuous from the Grant Date to each
applicable vesting date.  For these purposes, the [“Initial Vesting Date” means
the date the Committee certifies (i) the degree to which the performance goals
for the Performance Period have been satisfied, and (ii) the number of Units
that have been earned during the Performance Period as determined in accordance
with Exhibit A, which certification shall occur no later than March 15 of the
calendar year immediately following the calendar year during which the
Performance Period ended].  The [“Final Vesting Date”] means
[                                                 ]. The following table
summarizes the percentage of the Earned Units that will vest on the applicable
vesting dates:

 

 

Vesting Date

% of the Earned Units that Vest

 

 

 

 

 

 

 

 

 

 



2

--------------------------------------------------------------------------------

 



(b)Disability.  If your Service terminates by reason of your Disability prior to
the Initial Vesting Date, then you will be entitled to have vest on the Initial
Vesting Date a pro rata portion of the Earned Units (had your Service been
continuous until the Initial Vesting Date).  The pro rata portion shall be
determined by multiplying the Earned Units by a fraction whose numerator is the
number of days during the Performance Period prior to your Service termination
date and whose denominator is the number of days in the Performance Period.  If
your Service terminates by reason of your Disability after the Initial Vesting
Date but prior to the Final Vesting Date, then you will be entitled to have vest
on the date your Service terminates all unvested Earned Units.

 

(c)Death.  If your Service terminates by reason of your death prior to the
Initial Vesting Date, then you will be entitled to have vest on the date your
Service terminates a pro rata portion of the Target Number of Units specified on
the cover page of this Agreement. The pro rata portion shall be determined by
multiplying the Target Number of Units by a fraction whose numerator is the
number of days during the Performance Period prior to your Service termination
date and whose denominator is the number of days in the Performance Period. If
your Service terminates by reason of your death after the Initial Vesting Date
but prior to the Final Vesting Date, then you will be entitled to have vest on
the date your Service terminates all unvested Earned Units.

 

(d)Change in Control.  If and to the extent this Award is continued, assumed or
replaced in connection with a Change in Control, and if within one year after
the Change in Control you experience an involuntary termination of Service for
reasons other than Cause, or you terminate your Service for Good Reason (as
defined below), then as of such termination date a number of Units equal to
following shall vest: (i) the Target Number of Units or, if the Performance
Period has ended, the Earned Units, minus (ii) the number of Units that vested
prior to such termination date.

 

If this Award is not continued, assumed or replaced in connection with a Change
in Control and vesting of the Units is being accelerated in accordance with
Sections 12(b) and 12(c) of the Plan, then in such case the number of Units that
may be accelerated shall be the Target Number of Units (or if the Performance
Period has ended, the Earned Units) minus the number of Units that vested prior
to the date of the Change in Control.

 

“Good Reason” shall, if you have an employment agreement with the Company or are
subject to a Company severance policy, have the meaning set forth in your
employment agreement or such severance policy.  In all other cases, “Good
Reason” means the existence of one or more of the following conditions without
your written consent, so long as you provided written notice to the Company of
the existence of the condition not later than 90 days after the initial
existence of the condition, the condition has not been remedied by the Company
within 30 days after its receipt of such notice and your Service terminates no
later than 130 days after the condition’s initial occurrence: (i) any material,
adverse change in your duties, responsibilities, or authority; (ii) a material
reduction in your base salary or bonus opportunity that is not part of a general
reduction applicable to employees in the same classification or grade as you; or
(iii) a geographical relocation of your principal office location by more than
50 miles.

 

(e)Forfeiture of Unvested Units.  To the extent any of Sections 4(a) through (d)
is applicable to this Award, any Units that do not vest on the applicable
vesting date as provided therein shall immediately be forfeited. If your Service
terminates prior to the Final Vesting Date under circumstances other than as set
forth in Sections 4(b) through (d), all unvested Units shall be forfeited
immediately after the termination of your Service.

 

5.Settlement of Units.   Subject to Section 7 below,  as soon as practicable
after any date on which Units vest (but no later than the 15th day of the third
calendar month following the applicable vesting date), the Company shall cause
to be issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
Share in payment and

3

 

--------------------------------------------------------------------------------

 



settlement of each vested Unit.  Delivery of the Shares shall be effected by the
issuance of a stock certificate to you, by an appropriate entry in the stock
register maintained by the Company’s transfer agent with a notice of issuance
provided to you, or by the electronic delivery of the Shares to a brokerage
account you designate, and shall be subject to the tax withholding provisions of
Section 6 and compliance with all applicable legal requirements as provided in
Section 17(c) of the Plan, and shall be in complete satisfaction and settlement
of such vested Units.  If the Units that vest include a fractional Unit, the
Company shall round the number of vested Units to the nearest whole Unit prior
to issuance of Shares as provided herein.

 

6.Tax Consequences and Withholding.  No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares.  You hereby authorize
the Company (or any Affiliate) to withhold from payroll or other amounts payable
to you any sums required to satisfy such withholding tax obligations, and
otherwise agree to satisfy such obligations in accordance with the provisions of
Section 14 of the Plan.

 

7.Compensation Recovery Policy.  To the extent that this Award and any
compensation associated therewith is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, this Award and any compensation associated therewith shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 

8.Additional Provisions.

(a)Governing Plan Document.  This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

(b)Choice of Law.  This Agreement shall be interpreted and enforced under the
laws of the State of Delaware (without regard to its conflicts or choice of law
principles).

 

(c)Binding Effect.  This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

(d)Section 409A of the Code.  The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

(e)Electronic Delivery and Acceptance.  The Company may deliver any documents
related to this Award by electronic means and request your acceptance of this
Agreement by electronic means.  You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.

 



4

 

--------------------------------------------------------------------------------

 



By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.  

 

 



5

 

--------------------------------------------------------------------------------

 



Exhibit A

 

TACTILE SYSTEMS TECHNOLOGY, INC.

Performance Stock Unit Agreement

Performance Goals and Determination of Earned Units

 

Participant:

Grant Date:

Target Number of Units:

Performance Period:

Determination of Earned Units:   

 

6

 

--------------------------------------------------------------------------------